Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are currently pending in the present application.
Claims 1 and 12-15 are currently amended; claims 2-11 are original; and claims 16 and 17 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 20 July 2018 was considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to 
Re: claim 8, the limitations that the photonic crystal structure has a period of 220 nm, the circular column has a height of 100 nm and a diameter of 124 nm were not set forth in the present specification in a manner that would allow a person of ordinary skill in the art to recognize that the inventors invented what is claimed.  The applicant has not conveyed with reasonable clarity that, as of the filing date, the inventors were in possession of the invention. While the present specification does disclose a simple written statement that is nearly verbatim to the claim language at issue, there is no evidence of record in the written or illustrated portions of the specification that describe or support the specific subject matter of the claim.
Re: claim 9, because it depends upon claim 8, it is likewise rejected.  In addition, the limitations that the photonic crystal structure has a period of 220 nm, the circular column has a height of 100 nm and a diameter of 124 nm were not set forth in the present specification in a manner that would allow a person of ordinary skill in the art to recognize that the inventors invented what is claimed.  The applicant has not conveyed with reasonable clarity that, as of the filing date, the inventors were in possession of the invention. While the present specification does disclose a simple written statement that is nearly verbatim to the claim language at issue, there is no evidence of record in the written or illustrated portions of the specification that describe or support the specific subject matter of the claim.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claims 5-8 and 10, the meaning of the limitation “duty ratio” is unclear. The meaning is unclear because a duty ratio is typically calculated to be the width of the photonic element divided by the distance between adjacent photonic elements. Applying this calculation to the values recited in the claims, the claimed range for the duty ratio cannot be obtained using said values. By way of example, refer to claim 5. Claim 5 recites that each photonic element has a diameter (i.e., width) of 190 - 210 nm. Claim 5 further recites that the period is 330 – 450 nm. Subtracting the width from the period, we obtain a range for the distance between adjacent photonic elements as being 140 – 260 nm. Dividing the values for the width of each photonic element by the width between adjacent photonic elements results in a duty ratio of between 81% to 150%. Even if the width of each photonic element were divided by the period instead of the distance between adjacent photonic elements, the duty ratio would range from 42% to 64% (i.e., 190 – 210 / 330 – 450), which is outside of the recited range of 20-30%. Thus, because it is not clear as to how the applicant is defining the term “duty ratio,” the limitation has been interpreted as if it were deleted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheong (US 20090284696).
Re: claim 1, Cheong discloses a substrate 110 (Figs. 1, 2, 4); and a two-dimensional photonic crystal structure 150, 151 (para. 39 discloses 2D), formed on and periodically distributed over a surface of the substrate (Figs. 1, 2, 4, where para. 40 discloses constant intervals), wherein the two-dimensional photonic crystal structure comprises material containing silicon (para. 42).
Re: claim 2, Cheong discloses the limitations of claim 1, and Cheong further discloses that the two-dimensional photonic crystal structure 150, 151 is of a column or hole structure (Figs. 1, 4 discloses column).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong.
Re: claim 4, Cheong discloses the limitations of claim 2; however, the embodiment of Cheong disclosed in Figs. 1, 2, and 4 does not explicitly disclose that the two-dimensional photonic crystal structure is of a circular hole or square hole structure.
The embodiment of Cheong discloses in Fig 7 discloses that the two-dimensional photonic crystal structure is of a circular hole or square hole structure (Fig. 7, where holes are in protective film 360 and these holes are filled with the photonic crystal material).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the two-dimensional photonic crystal structure be of a circular hole or square hole structure, as disclosed in Figure 7 of Cheong, in the embodiment of Figures 1, 2, and 4 of Cheong for the purpose of preventing the liquid crystal material from being contaminated by the photonic crystal materials.
Re: claim 5, Cheong discloses the limitations of claim 3, and Cheong further discloses that the two-dimensional photonic crystal structure is of a circular column structure (Fig. 1), and has a period of 330-450 nm (para. 47), wherein the circular column has a height of 110-130 nm (para. 47) and a diameter of 190-210 nm (para. 47 discloses 175 nm, which is close to the claimed range (MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).

Re: claim 7, Cheong discloses the limitations of claim 4, and Cheong further discloses that the two-dimensional photonic crystal structure is of a circular hole structure (Fig. 7), and has a period of 120-200 nm (para. 49 discloses 210 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular hole has a depth of 90-110 nm (para. 49) and a diameter of 90-110 nm (para. 49).
Re: claim 8, Cheong discloses the limitations of claim 3, and Cheong further discloses that the two-dimensional photonic crystal structure is of a circular column structure (Fig. 1), and has a period of 210-230 nm (para. 48 discloses 240 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular column has a height of 90-110 nm (para. 48) and a diameter of 110-130 nm (para. 48).
Re: claim 9, Cheong discloses the limitations of claim 8, and Cheong further discloses that the two-dimensional photonic crystal structure has a period of 220 nm 
Re: claim 10, Cheong discloses the limitations of claim 3, and Cheong further discloses that the two-dimensional photonic crystal structure is of a circular column structure (Fig. 1), and has a period of 290-320 nm (para. 47 discloses 350 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), wherein the circular column has a height of 110-130 nm (para. 47) and a diameter of 160-180 nm (para. 47).
Re: claim 11, Cheong discloses the limitations of claim 3, and Cheong further discloses that the two-dimensional photonic crystal structure has a period of 300 nm (para. 47 discloses 350 nm, which is close to the claimed range. MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close), the circular column has a height of 120 nm (para. 47) and a diameter of 170 nm (para. 47 discloses 175 nm, which is close to the claimed range).
Re: claim 14, Cheong discloses the limitations of claim 1, and Cheong further discloses a display device (Fig. 7), a liquid crystal 370 formed on the reflective photonic crystal color film 350, and a front light source (Fig. 7, ambient light). While the front light source is not explicitly formed per se on the liquid crystal layer, the light emitted by the 
Re: claim 15, Cheong discloses the limitations of claim 1, and Cheong further discloses the step of forming a liquid crystal 370 on the reflective photonic crystal color film 360 (Fig. 7). While Cheong does not explicitly disclose the step of forming a front light source on the liquid crystal, Cheong does disclose the use of an ambient incident light source (Fig. 7; para. 68), where light from the ambient light source is incident on the display device from the viewing side of the display. Hence, the claim limitation amounts to the obvious substitution of one known element for another to obtain predictable results.
Claims 12-13 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheong in view of Han (US 20140124369).
Re: claim 12, Cheong discloses the steps of forming a substrate 110 (Figs. 1, 2, 4); forming on the substrate a film of material containing silicon 150 (para. 42); and obtaining a two-dimensional photonic crystal structure periodically distributed on a surface of the substrate (para. 40 & Figs. 1, 2, 4) by exposing and etching the film.
Cheong does not explicitly disclose that the two-dimensional photonic crystal structure is obtained by exposing and etching the film.
Han discloses that the two-dimensional photonic crystal structure 20 (Fig. 4E) is obtained by exposing and etching the film (para. 63).

Re: claim 13, Cheong and Han disclose the limitations of claim 12, and Cheong further discloses that the two-dimensional photonic crystal structure 150, 151 is of a column or hole structure (Fig. 1 discloses column).
Re: claim 16, Cheong and Han disclose the limitations of claim 13, and Cheong further discloses that the two-dimensional photonic crystal structure 150, 151 is of a circular column structure or cube structure (Fig. 1).
Re: claim 17, Cheong and Han disclose the limitations of claim 13, and Cheong further discloses that the two-dimensional photonic crystal structure 351 is of a circular hole structure or square hole structure (Fig. 7, where the photonic crystal is formed in holes in protective layer 360).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANGELA K DAVISON/Primary Examiner, Art Unit 2871